 

EXHIBIT 10.1

 

WALL STREET MEDIA CO., INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made effective as of May 9,
2016 by and between WALL STREET MEDIA CO., INC., a Nevada corporation (the
“Company”), and JEFFREY A. LUBCHANSKY (“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

 

WHEREAS, the Company recognizes that competent and experienced individuals are
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

 

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks;

 

WHEREAS, the statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous or conflicting, and
therefore fail to provide such directors and officers with adequate or reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed or information regarding
the proper course of action to take in performing their duties in good faith for
the Company;

 

WHEREAS, the Nevada Revised Statutes (the “NRS”) empowers the Company to
indemnify its officers, directors, employees and agents and to indemnify persons
who serve or served, at the request of the Company, as the directors, officers,
employees or agents of another corporation, partnership, joint venture, trust or
other enterprise and the NRS further provides that the Company’s articles of
incorporation (the “Articles” ) or bylaws (the “Bylaws” ) or an agreement made
by the Company may provide that the expenses of officers and directors incurred
in defending a civil or criminal action, suit or proceeding must be paid by the
Company as such expenses are incurred and in advance of the final disposition of
such action, suit or proceeding, upon receipt of an undertaking to repay the
amount if it is ultimately determined by a court of competent jurisdiction that
the director or officer is not entitled to be indemnified;

 

WHEREAS, the NRS expressly provides that the indemnification and advancement of
expenses authorized under the NRS do not exclude any other rights to which those
seeking indemnification or advancement of expenses may be entitled under the
Articles or the Bylaws or pursuant to any agreement, vote of stockholders or
disinterested directors or otherwise;

 

WHEREAS, the Articles and the Bylaws allow the Company to indemnify its
directors, officers, agents and employees to the maximum extent permitted under
Nevada law; and

 

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1. Certain Definitions.

 

(a) “Claim” shall mean any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other.

 

   

 



(b) References to the “Company” shall include, in addition to Wall Street Media
Co., Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Wall Street Media
Co., Inc. (or any of its wholly owned subsidiaries) has been or becomes a party
which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(c) “Expenses” shall be broadly construed and shall mean any and all direct and
indirect costs and expenses (including, without limitation, attorneys’ fees and
all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of any Claim regarding any
Indemnifiable Event and any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

 

(d) “Expense Advance” shall mean an advance payment of Expenses to Indemnitee
pursuant to this Agreement.

 

(e) “Indemnifiable Event” shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any subsidiary of the Company, or any predecessor of the Company
or subsidiary, or is or was serving at the request of the Company or a
predecessor of the Company as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other enterprise,
or by reason of any action or inaction on the part of Indemnitee while serving
in such capacity.

 

(f) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries.

 

(g) “SEC” means the Securities and Exchange Commission.

 

(h) “Securities Act” means the Securities Act of 1933, as amended.

 

2. Indemnification.

 

(a) Nonexclusive Indemnity. The Company shall indemnify Indemnitee to the
fullest extent permitted by Nevada law and by the Articles and the Bylaws in
effect on the date hereof, and as Nevada law, the Articles or the Bylaws may
from time to time be amended (but, in the case of any such amendment, only to
the extent such amendment permits the Company to provide broader indemnification
rights than Nevada law and the Articles and the Bylaws permitted the Company to
provide before such amendment). Such indemnification shall include, without
limitation, the following:

 

(i) Indemnity Involving Third Party Claims. The Company shall indemnify
Indemnitee if Indemnitee is a party to or is threatened to be made a party to or
is otherwise involved in any Claim (other than a Claim by or in the name of the
Company to procure a judgment in its favor) by reason of an Indemnifiable Event,
against all Expenses incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of such Claim, if he or she either
(i) is not liable pursuant to NRS 78.138 or (ii) acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interest of the Company and, in the case of a criminal Claim, had no reasonable
cause to believe that his or her conduct was unlawful. The termination of any
such Claim by judgment, order of court, settlement, conviction or upon a plea of
nolo contendere, or its equivalent, does not, of itself, create a presumption
that Indemnitee is liable pursuant to NRS 78.138 or did not act in good faith or
in a manner which he or she reasonably believed to be in or not opposed to the
best interest of the Company or, with respect to any criminal Claim, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.
Such payment of Expenses shall be made by the Company as soon as practicable but
in any event no later than 30 business days after written demand by Indemnitee
therefor is presented to the Company (or, if demand is made pursuant to Section
3(a) hereof, then no later than the date set forth in such section).

 

   

 

 

(ii) Indemnity in Derivative Actions. The Company shall indemnify Indemnitee if
Indemnitee is a party to or is threatened to be made a party to or is otherwise
involved in any Claim by or in the name of the Company to procure a judgment in
its favor by reason of an Indemnifiable Event, against all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Claim, but only if Indemnitee is not liable pursuant to NRS 78.138 and
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interest of the Company, except that no indemnification
under this Section 2(a)(ii) shall be made for any claim, issue or matter to
which Indemnitee has been adjudged by a court of competent jurisdiction, after
the exhaustion of all appeals therefrom, to be liable to the Company or for
amounts paid in settlement to the Company, unless and only to the extent that
any court in which such Claim is brought or other court of competent
jurisdiction determines upon application that, in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
amounts as the court shall deem proper. Such payment of Expenses shall be made
by the Company as soon as practicable but in any event no later than 30 business
days after written demand by Indemnitee therefor is presented to the Company
(or, if demand is made pursuant to Section 3(a) hereof, then no later than the
date set forth in such section).

 

(b) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 9 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim regarding any
Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.

 

3. Expenses; Indemnification Procedure.

 

(a) Expense Advances. To the extent not prohibited by law, the Company shall
advance the Expenses incurred by Indemnitee in connection with any proceeding,
and such advancement shall be made within 20 business days after the receipt by
the Company of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice);
provided, that Indemnitee has provided the Company with an undertaking to repay
all Expense Advances if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company and such undertaking
remains in effect. Expense Advances shall be unsecured, interest free and
without regard to Indemnitee’s ability to repay the Expense Advances. Expense
Advances shall include any and all Expenses actually and reasonably incurred by
Indemnitee pursuing an action to enforce Indemnitee’s right to indemnification
under this Agreement or otherwise, and this right of advancement, including
expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The right to Expense Advances under this Section 3(a)
shall continue until final disposition of any proceeding, including any appeal
therein. This Section 3(a) shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 9(b).

 

(b) Undertaking to Repay Expense Advances. Indemnitee acknowledges and agrees
that the execution and delivery of this Agreement shall constitute an
undertaking by Indemnitee that Indemnitee shall, to the fullest extent required
by law, repay all Expense Advances if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.

 

(c) Notice; Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address or facsimile number shown on the signature page of this Agreement (or
such other address or facsimile number as the Company shall designate in writing
to Indemnitee). The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise. In addition, Indemnitee shall give the Company such
information and cooperation as the Company may reasonably require and as shall
be within Indemnitee’s power.

 

(d) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
meet any particular standard of conduct or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law.

 

(e) Notice to Insurers. If at the time of the receipt by the Company of a notice
of a Claim pursuant to Section 3(c) hereof the Company has liability insurance
in effect which may cover such Claim, the Company shall give prompt notice of
the commencement of such Claim to the insurers in accordance with the procedures
set forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Claim in accordance with the
terms of such policies.

 

   

 

 

(f) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company, if appropriate, shall be entitled
to assume the defense of such Claim with counsel approved by Indemnitee (such
approval not to be unreasonably withheld or delayed) upon the delivery to
Indemnitee of written notice of the Company’s election to do so. After (i)
delivery of such notice, (ii) approval of such counsel by Indemnitee and (iii)
the retention of such counsel by the Company, the Company will thereafter not be
liable to Indemnitee under this Agreement for any fees of counsel subsequently
incurred by Indemnitee with respect to the same Claim; provided, that (1)
Indemnitee shall have the right to employ Indemnitee’s separate counsel in any
such Claim at Indemnitee’s expense and (2) if (A) the employment of separate
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain such counsel to defend such
Claim, then the fees and expenses of Indemnitee’s separate counsel shall be at
the expense of the Company.

 

4. Additional Covenants.

 

(a) Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by Nevada law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, by the
Articles or the Bylaws (as now or hereafter in effect) or by the NRS. In the
event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Nevada corporation to indemnify a
member of its board of directors or an officer, employee, agent or fiduciary, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Nevada corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 9(a) hereof.

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Articles or
the Bylaws (as now or hereafter in effect), any other agreement, any vote of
stockholders or disinterested directors, the NRS or otherwise. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnifiable capacity
even though Indemnitee may have ceased to serve in such capacity.

 

5. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Articles, the Bylaws (as now or
hereafter in effect) or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for that
portion of such Expenses to which Indemnitee is entitled.

 

7. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

8. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director of the Company; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer of the Company; or of the Company’s key employees, agents or
fiduciaries, if Indemnitee is not an officer or director but is a key employee,
agent or fiduciary of the Company.

 

9. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Excluded Action or Omissions. To indemnify Indemnitee for acts, omissions or
transactions from which Indemnitee may not be relieved of liability under
applicable law.

 

   

 

 

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Articles or the Bylaws
(as now or hereafter in effect) relating to Claims for Indemnifiable Events,
(ii) in specific cases if the Board of Directors of the Company has expressly
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under the NRS, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

 

(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous.

 

(d) Violation of Law; Claims Under Section 16(b), Etc. To indemnify Indemnitee
on account of any Claim with respect to (i) remuneration paid to Indemnitee if
it is determined by final judgment or other final adjudication that such
remuneration was in violation of law, (ii) which final judgment is rendered
against Indemnitee for an accounting of profits made from the purchase and sale
by Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Act, or similar provisions of any federal, state or local statute,
or (iii) which a final adjudication establishes that Indemnitee’s acts or
omissions involved intentional misconduct, fraud or a knowing violation of the
law and was material to the cause of action, including, without limitation, a
final judgment or other final adjudication that Indemnitee defrauded or stole
from the Company or converted to his or her own personal use and benefit
business or properties of the Company or was otherwise knowingly dishonest.

 

(e) Settlement Without Consent. To indemnify Indemnitee for any amounts paid in
settlement of a Claim effected without the Company’s written consent.

 

(f) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act, or in any registration statement filed with the SEC
under the Securities Act. Indemnitee acknowledges that paragraph (h) of Item 512
of Regulation S-K currently generally requires the Company to undertake in
connection with any registration statement filed under the Securities Act to
submit the issue of the enforceability of Indemnitee’s rights under this
Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and further agrees
to be bound by any such undertaking.

 

10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
including without limitation facsimile counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

 

   

 

 

13. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action were made in bad faith or were frivolous.
In the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee in defense of
such action (including costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, unless as a part of
such action a court having jurisdiction over such action determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

 

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, (ii)
if sent by facsimile with written evidence of successful transmission, on the
date of such transmission, or (iii) if mailed by domestic certified or
registered mail with postage prepaid, on the third business day after the date
postmarked. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

 

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Florida for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state courts
of the State of Florida.

 

16. Severability. The provisions of this Agreement shall be severable in the
event that any provision or provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

17. Choice of Law. This Agreement shall be governed by, and its provisions
construed and enforced in accordance with, the laws of the State of Nevada, as
applied to contracts between Nevada residents entered into and to be performed
entirely within the State of Nevada, without regard to conflict of laws
provisions which would otherwise require application of the substantive law of
another jurisdiction.

 

18. Amendment and Termination. No amendment, modification, supplement,
termination or cancellation of this Agreement shall be effective unless it is in
writing and signed by each party hereto. No waiver of any of the provisions of
this Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

19. Headings. The headings of the Sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.

 

22. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated, to the extent of such payment, to all of the rights of recovery
of Indemnitee, who shall execute all documents required and shall do all acts as
may be necessary to secure such rights and to enable the Company to effective
bring suit to enforce such rights.

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

    WALL STREET MEDIA CO., INC.           By: /s/ Jeffrey A. Lubchansky        
  Name: Jeffrey A. Lubchansky           Title: Interim CEO, Chairman          

Address:

2001 Palm Beach Lakes Blvd – Suite 502-E
West Palm Beach, FL

 

AGREED TO AND ACCEPTED:           /s/ Jeffrey A. Lubchansky     Jeffrey A.
Lubchansky           Address:     c/o Wall Street Media Co., Inc.     2001 Palm
Beach Lakes Blvd – Suite 502-E     West Palm Beach, FL    

 

   

 

 

